DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
METHOD OF MANUFACTURING A SEMICONDUCTOR MEMORY DEVICE [[

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al., US 2018/0374866 (corresponding to US 10,438,964).
In re Claim 1, Makala discloses a method of manufacturing a semiconductor memory device 210, the method comprising: forming a first stack structure 100 by sequentially stacking a first doped semiconductor layer 112, a sacrificial layer 114, and a second doped semiconductor layer 152 on a substrate 8 (Fig. 1); forming a separation layer 300 that separates the first stack structure into a preliminary source structure 100 on a first region (underneath 100) of the substrate 8 and a structure 200 on a second region (underneath 200) of the substrate 8; forming a trench 79 (Fig. 4A) that exposes the sacrificial layer 114 of the preliminary source structure in the first region (underneath 100); and replacing the sacrificial layer 114 of the preliminary source structure 119 with a contact source layer 38 through the trench 49 (Fig. 12A) (Figs. 1-15; [0032 – 0095]).
Makala does not explicitly indicate that a structure 200 on a second region 200 (underneath 200) of the substrate 8 is a capacitor structure. It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use the structure 200 as a capacitor structure since it was known in the art that it is a well-known and routine practice to produce a capacitor structure on a substrate near the memory array region. (MPEP2144.I.).
In re Claim 4, Makala discloses the method of claim 1, wherein forming the first stack structure further includes: forming a first insulating layer 113 on the first doped semiconductor 112 layer before the sacrificial layer 114 is formed; and forming a second insulating layer 115 on the sacrificial layer 114 before the second doped semiconductor layer 150 is formed (Figs. 1-4; [0039]).
In re Claim 5, Makala discloses the method of claim 4 further comprising replacing the first insulating layer 113 and the second insulating layer 115 of the preliminary source structure with the contact source layer 38 through the trench 79 (Fig. 12A).
In re Claim 6, Makala discloses the method of claim 1, wherein the sacrificial layer 114 comprises a material having an etching rate different from an etching rate of the first doped semiconductor layer 112 and the second doped semiconductor layer 150 ([0040]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makala as applied to claim 1 above, and further in view of Seo et al., US 2019/0304991 (corresponding to US 10,937,797).
In re Claim 2, Makala discloses all limitations of claim 2, including that he first stack structure is formed on a lower insulating layer 113 (Fig. 3), except for that before the first stack structure 100 is formed, forming transistors on the substrate 8, wherein the transistors are disposed in a lower insulating layer and constitute a peripheral circuit.
Seo teaches a method of manufacturing a semiconductor memory device comprising, before the first stack structure is formed, forming transistors (PGS1; PGS2) on the substrate 10 (Fig. 3; [0032]), wherein the transistors (PGS1; PGS2) are disposed in a lower insulating layer 101 and constitute a peripheral circuit PCR (Fig. 3; [0028-0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Makala and Seo, and to use the specified step of forming transistors in order to provide high performance and low manufacturing cost as taught by Seo ([0003]).

Allowable Subject Matter
Claims 3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent on the rejected base claim 2, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 4; the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 3 as: “before the first stack structure is formed, forming a first capacitor node contact that penetrates the lower insulating layer and connects to the second region of the substrate”, in combination with limitations of Claims 1 and 2 on which it depends.
In re Claim 7, the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “before the forming of the trench, alternately stacking first material layers and second material layers on the second doped semiconductor layer, wherein each of the first and second material layers extends to overlap the separation layer, the preliminary source structure, and the capacitor structure; forming channel layers that penetrate the first material layers and the second material layers and extend to the inside of the preliminary source structure; forming a slit that penetrates the first material layers and the second material layers between the channel layers; and replacing the second material layers on the first region of the substrate with gate electrodes through the slit”, in combination with limitations of Claim 1 on which it depends

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893